Citation Nr: 1622373	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-46 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony before the undersigned via a videoconference hearing in August 2011.  A transcript of the hearing is of record.

The Board remanded this matter in August 2013 for additional development.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for IBS.  The Board remanded this matter in August 2013 for additional development, to include obtaining treatment records and scheduling a VA examination.  A VA examination was conducted in December 2013; however, the opinion report is inadequate for rating purposes because the examiner did not support the opinion with adequate rationale.  Specifically, while the examiner addressed the October 27, 2000 diagnosis of IBS, the examiner did not address the fact that at that time, the Veteran had reported having had the same symptoms for four years.  See Treatment Record, B.E.M., October 17, 2000.  It appears that the private provider diagnosed IBS on October 27, 2000 based on the Veteran's reported symptoms, including her statement indicating a four-year history of symptoms.  Consequently, the Board finds a remand is necessary to obtain an addendum opinion addressing the etiology of the Veteran's IBS, with consideration of her lay statements and the October 2000 private treatment records.

Pursuant to the Board remand order, in September 2013, the AMC asked the National Personnel Records Center (NPRC) to provide records of treatment at MacDill Air Force Base (AFB).  In November 2013, NPRC indicated that no records were available.  It does not appear that the AMC requested records directly from the medical center at MacDill AFB.  Since a remand is necessary for an addendum opinion, the Board finds it prudent to request records directly from the MacDill AFB medical center.  Such records may not have been associated with the Veteran's service treatment records as she was a civilian at the time that she gave birth in April 1996.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain treatment records directly from MacDill AFB medical facilities.  Request records for the period of April 1 1995 to May 1 1996, to include treatment related to the Veteran's pregnancy and the birth in April 1996.  The RO should also determine whether the Veteran was a dependent of a service member at the time she gave birth in April 1996, and if so, the RO should attempt to determine whether the birth records are associated with the (now former) spouse's service records.  

2. Upon completion of the foregoing, request an addendum opinion from the December 2013 VA examiner or another qualified examiner addressing the etiology of the Veteran's IBS.  The examiner must be provided access to the electronic claims file.

After review of the claims file, to include lay statements and testimony, the examiner must opine whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's IBS is related to service.

In rendering the opinion, the examiner must consider the lay statements from the Veteran.  The examiner must also address private treatment records from B.E.M. dated October 17 and 27, 2000, to include the Veteran's report of symptoms dating back four years and the subsequent diagnosis of IBS.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




